United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2157
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             John Anthony Echols, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                            Submitted: April 11, 2016
                              Filed: June 13, 2016
                                 [Unpublished]
                                ____________

Before RILEY, Chief Judge, WOLLMAN and MURPHY, Circuit Judges.
                             ____________

PER CURIAM.

       John Anthony Echols, Jr., is serving a lengthy federal sentence for drug
distribution. In May 2015, the district court1 reduced Echols’s sentence under 18

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
U.S.C. § 3582(c)(2). Echols appeals, arguing that the district court should have
awarded a greater reduction. We affirm.

       In 2008, Echols pleaded guilty to distribution of cocaine base near a school, in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), 851, and 860 (count
1); and distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), and 851 (count 4). Applying the U.S. Sentencing Guidelines (U.S.S.G.
or Guidelines), the district court determined that Echols’s total offense level was 36
and that his criminal history category was V. Based on those classifications alone,
his advisory sentencing range was 292 to 365 months’ imprisonment. Count 1,
however, carried a statutory mandatory minimum sentence of life imprisonment,
which the district court imposed, along with a concurrent 365-month term of
imprisonment on count 4. In 2010, the district court granted the government’s motion
for reduction of sentence based on substantial assistance, see Fed. R. Crim. P. 35(b),
and reduced Echols’s sentence to concurrent 235-month terms of imprisonment.

       Amendment 782 to the Guidelines took effect on November 1, 2014. It
reduced by 2 levels the base offense level for drug offenses, and it made the reduction
retroactive. The U.S. Probation Office determined that Echols was eligible for a
sentence reduction, that his reduced total offense level was 34, and that his reduced
advisory sentencing range was 235 to 293 months’ imprisonment. The Probation
Office further determined that, when adjusted to account for Echols’s Rule 35(b)
sentence reduction, a comparable sentence would be 188 months’ imprisonment. The
district court directed the government to file a memorandum setting forth its position
regarding Echols’s eligibility for a sentence reduction under Amendment 782. The
government conceded that Echols was eligible, but argued that the district court
should not award any reduction or, in the alternative, should not award a full
reduction. According to the government’s calculations, when the reduced sentencing
range of 235 to 293 months’ imprisonment was further adjusted to account for the
Rule 35(b) sentence reduction, a comparable sentence would be 117 months’

                                         -2-
imprisonment. A sentence that low, the government argued, would cause
unwarranted sentence disparities among similar defendants.

       The district court determined that Echols’s reduced sentencing range under
Amendment 782 was 235 to 293 months’ imprisonment and that if it were to apply
“a comparable reduction as the Rule 35(b) [reduction] that was previously granted,
the comparable sentence would be 188 months.” Echols requested “a departure down
to the 188 months.” After hearing arguments by the attorneys and allocution by
Echols, the district court reduced Echols’s sentence to 200 months’ imprisonment.

      [T]he Court, after being fully advised and aware that I have the
      discretion not to reduce the sentence at all, to reduce it in part, or to
      reduce it in whole, and considering the concerns that I voiced earlier,
      including Mr. Echols’s criminal history, which includes significant drug
      activity and recidivist drug dealing, his poor performance within the
      institution during the years 2010 and 2011, and the need to avoid
      unwarranted sentence disparities, finds that a reduction in sentence is
      appropriate. I reduce his sentence to 200 months, and that is a 35-month
      reduction in sentence.

       Echols argues that his criminal history and recidivism were fully accounted for
in his original sentence, that his 2010 and 2011 prison disciplinary violations were
given undue weight, and that there would have been no unwarranted sentence
disparity had the court granted Echols’s requested reduction because the
government’s disparity argument was based on its inaccurate calculations. We find
no abuse of discretion in the district court’s decision to reduce Echols’s sentence as
it did. See United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010) (standard of
review). The district court acted within its discretion when it considered Echols’s
drug-trafficking recidivism and his prison violations. See U.S.S.G. § 1B1.10 cmt.
n.1(B) (stating that, in deciding whether and to what extent to reduce a defendant’s
sentence based on an amendment to the Guidelines, “the court shall consider the
factors set forth in 18 U.S.C. § 3553(a),” “[t]he court shall consider the nature and

                                         -3-
seriousness of the danger to any person or the community that may be posed by a
reduction,” and “[t]he court may consider post-sentencing conduct of the defendant”).
Moreover, in light of the fact that the district court expressly adopted the Probation
Office’s calculations when deciding the extent of the sentence reduction, the district
court’s passing mention of the need to avoid unwarranted sentence disparities does
not indicate that the court took the government’s calculations into account in reaching
its decision. To the extent that Echols now argues that the district court should have
adopted the government’s calculations and awarded him a greater sentence reduction
based thereon, he made no such argument in the district court, and we find no plain
error in the district court’s decision to adopt the Probation Office’s calculations. See
United States v. Olano, 507 U.S. 725, 732 (1993) (standard of review).

      The judgment is affirmed.
                     ______________________________




                                          -4-